Citation Nr: 1512666	
Decision Date: 03/25/15    Archive Date: 04/01/15

DOCKET NO.  13-09 398	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to a total disability rating based on individual unemployability due to service-connected disabilities (TDIU).


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

P. Wirth, Associate Counsel


INTRODUCTION

The Veteran served on active duty from June 1966 to February 1969.

This case comes before the Board of Veterans' Appeals (Board) on appeal from a December 2011 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Louis, Missouri.  In January 2012, the Veteran filed a Notice of Disagreement.  The RO furnished the Veteran a Statement of the Case in March 2013.  The Veteran filed a Substantive Appeal (VA Form 9) in March 2013 and did not request a hearing before the Board.  
 
The Board notes that, in addition to the paper claims file, the Veteran also has electronic Virtual VA and Veteran Benefits Management System (VBMS) paperless claims files.  Any future consideration of this Veteran's case should take into consideration the existence of this electronic record; however, the Board notes that the Veteran's VBMS claims file does not contain any documents at this time.
  

FINDINGS OF FACT

1.  During the period from one-year prior to receipt of the TDIU claim in July 2011, to November 30, 2011, the Veteran's schedular rating was total.

2.  Beginning December 1, 2011, the Veteran's service-connected disabilities render him unable to secure or follow a substantially gainful occupation.


CONCLUSION OF LAW

For the time period beginning December 1, 2011, the criteria for a TDIU have been met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.340, 3.341, 4.16, 4.19 (2014).  


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As the Board's decision to grant a TDIU herein constitutes a complete grant of the benefit sought on appeal, no further action is required to comply with the Veterans Claims Assistance Act of 2000 and implementing regulations.  
The Veteran is seeking entitlement to a total disability rating due to unemployability caused by his service-connected disabilities.  He contends that his service-connected prostate cancer prevents him from securing or following a substantially gainful occupation.  Specifically, the Veteran asserts that the treatment for his prostate cancer has caused near continuous urinary incontinence that prevents him from standing for any period of time and requires frequent bathroom breaks, sometimes on an urgent basis.     

In order to establish service connection for a total rating based upon individual unemployability due to service-connected disabilities, there must be impairment so severe that it is impossible for the average person to follow a substantially gainful occupation.  See 38 U.S.C.A.  § 1155 (West 2014); 38 C.F.R. §§ 3.340, 3.341, 4.16 (2014).  Consideration may be given to the veteran's level of education, special training, and previous work experience in arriving at a conclusion, but not to his or her age or to the impairment caused by nonservice-connected disabilities.  See 38 C.F.R. §§ 3.341, 4.16, 4.19 (2014).

When the veteran's schedular rating is less than total, a total rating based upon unemployability may nonetheless be assigned.  If there is only one service-connected disability, it must be rated at 60 percent or more; if there are two or more service-connected disabilities, at least one must be rated at 40 percent or more and the combined rating must be at least 70 percent.  See 38 C.F.R. § 4.16(a) (2014).  A total disability rating also may be assigned on an extra-schedular basis, pursuant to the procedures set forth in 38 C.F.R. § 4.16(b), for veterans who are unemployable by reason of service-connected disabilities, but who fail to meet the percentage standards set forth in section 4.16(a).

For a veteran to prevail on a claim for a TDIU rating, the record must reflect some factor that takes the case outside the norm.  The sole fact that a veteran is unemployed or has difficulty obtaining employment is not enough.  The question is whether the veteran is capable of performing the physical and mental acts required by employment, not whether the veteran can find employment.  See 38 C.F.R. 4.16(a) (2014); Van Hoose v. Brown, 4 Vet. App. 361 (1993).

Under 38 C.F.R. § 4.16(a), marginal employment cannot be considered substantially gainful employment.  In Faust v. West, 13 Vet. App. 342, 356 (2000), the court defined "substantially gainful employment" as an occupation that provides an annual income that exceeds the poverty threshold for one person, irrespective of the number of hours or days that a veteran actually works and without regard to a veteran's earned annual income prior to having been awarded the 100 percent rating based on individual unemployability.

When there is an approximate balance of positive and negative evidence regarding any issue material to the determination of a matter, the Secretary shall give the benefit of the doubt to the claimant.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see also Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).

During the pendency of the Veteran's claim, which was received in July 2011, service connection has been in effect for prostate cancer, which was evaluated as 100 percent disabling from January 19, 2009 to November 30, 2011, and 60 percent disabling from December 1, 2011, and erectile dysfunction secondary to his prostate cancer, evaluated as 0 percent disabling.  The Veteran's combined disability rating during the pendency of his claim was 100 percent prior to December 1, 2011, and 60 percent thereafter.  The Board finds that the TDIU claim is moot for the period from one year prior to the date of receipt of the claim in July 2011 to November 30, 2011, because the Veteran's schedular rating was total for that time period.

For the period beginning December 1, 2011, the Board notes that the Veteran's two service-connected disabilities only had a combined disability of 60 percent, and not the required 70 percent when there is more than one service-connected disability.  38 C.F.R. § 4.16(a) (2014).  However, as the Veteran's prostate cancer and erectile dysfunction result from common etiology, they are considered one disability with a disability rating of 60 percent.  Therefore, the Board finds that the Veteran's service-connected disabilities meet the schedular criteria for a TDIU beginning on December 1, 2011.  38 C.F.R.  § 4.16(a) (2014).

Thus, the remaining inquiry is whether such disabilities rendered the Veteran unable to secure or follow a substantially gainful occupation.  Factors such as employment history, as well as educational and vocational attainments, are for consideration.  The Board emphasizes that a total rating based on individual unemployability is limited to consideration of service-connected disabilities.  

With respect to employment, the Veteran worked for the same employer as a security guard for over 29 years.  See July 2011 Veteran's Application for Increased Compensation based on Unemployability (VA For 21-8940).  The Veteran last worked in September 2008.  Regarding his education, the Veteran completed two years of college, but did not have additional education or training after college.  Id. 

The severity of the Veteran's urinary incontinence is described in a July 2011 letter from the Veteran's urologist, S.B., M.D.  Dr. S.B. states that, as a consequence of his prostate cancer treatment, the Veteran has almost total urinary incontinence and is only able to retain urine when lying flat.  Dr. S.B. continues that, when up and especially when the Veteran is active, the Veteran leaks large amounts of urine that require up to 10 pads a day.  Dr. S.B. notes that the Veteran also uses diapers.  

The Veteran underwent a February 2013 VA examination in connection his TDIU claim.  The examiner found that the Veteran's incontinence became more frequent in quantity and frequency since completing radiation therapy in March 2009.  As a result, the examiner concluded that the Veteran's occupational possibilities are limited to sedentary situations with extreme flexibility with regard to restroom availability and breaks for access.  The examiner opined that the Veteran's employability options would prove extremely limited at this time.     

The Board finds that the Veteran is not able to secure or follow a substantially gainful occupation due to the incontinence resulting from the treatment for the Veteran's prostate cancer.  While the Veteran might be able to perform some marginal, sedentary job, the Board finds that it is not realistic that the Veteran could find substantially gainful employment given all of the limitations presented by his incontinence.  In addition, given the Veteran's educational background and work history, there is no evidence that he had any computer training or data entry skills that would be required at a desk job.  

Thus, given the Veteran's educational and occupational history and the constraints noted above, the weight of the competent, probative evidence indicates that the Veteran as likely as not is prevented from obtaining and following substantially gainful employment as a result of his service-connected disabilities.  

The Board acknowledges that in May 2009 the Social Security Administration (SSA) determined that the Veteran was able to work and that the Veteran stated in connection with his SSA application that he retired in September 2008 because his position was outsourced by his employer.  See June 2008 Missouri Supplemental Questionnaire.  However, the Veteran's radiation therapy was not completed until March 2009, just two months before the SSA made its determination, and the SSA records do not include medical records that evaluate the Veteran's incontinence following radiation therapy.  Both the VA examiner and the Veteran's urologist found that the Veteran's incontinence was severe after the radiation therapy.

Therefore, based on the foregoing evidence and in resolving all doubt in favor of the Veteran, the Board finds that his service-connected disabilities render him unable to secure or follow a substantially gainful occupation consistent with his educational background and employment history beginning on December 1, 2011.  Therefore, entitlement to a TDIU beginning December 1, 2011, is granted.  38 U.S.C.A. § 5107 (West 2014); 38 C.F.R. § 3.102 (2014); see Gilbert v. Derwinski, 1 Vet. App. 49, 53 (1990).  

     


ORDER

Entitlement to a TDIU beginning December 1, 2011, is granted.



____________________________________________
DEBORAH W. SINGLETON
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


